     Case 1:19-cr-00151-DAD-BAM Document 73 Filed 08/11/21 Page 1 of 2


 1
     CAROL ANN MOSES #164193
 2   Attorney at Law
     7636 N. Ingram Ave., #104
 3   Fresno, California 93711
     Telephone: (559) 449-9069
 4   Facsimile: (559) 513-8530
     carol@yosemitelawyer.com
 5
     Attorney for Defendant,
 6   PHONGSAVANH SAYAVONG
 7                                UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,           )                CASE NO. 1:19-cr-00151-DAD-BAM
11                                       )
                       Plaintiff,        )                STIPULATION FOR DEFENDANT
12                                       )                SAYAVONG’S CHANGE OF ADDRESS;
                                         )                AND ORDER THEREON
13   vs.                                 )
                                         )
14                                       )
     PHONGSAVANH SAYAVONG,               )                Date:
15                                       )                Time:
                                         )                Judge: Hon. Dale A. Drozd
16                     Defendant.        )
     ____________________________________)
17

18          IT IS HEREBY STIPULATED by and between the Defendant, PHONGSAVANH

19   SAYAVONG, his attorney of record, CAROL ANN MOSES, and Assistant United States

20   Attorney, KIMBERLY A. SANCHEZ, that Mr. Sayavong be allowed to move to a new residence

21   located across the street from his family restaurant, Thai Phuket, where he is gainfully employed.

22   Mr. Sayavong lives with his newborn child and girlfriend and wishes for them to be nearby while

23   he is working and close to family when he enters into custody. Mr. Sayavong’s proposed new

24   address is 1906 N. First Street, Fresno, CA 93703.

25          Assistant United States Attorney Kimberly A. Sanchez is aware of this request and has no

26   objection.

27          Mr. Sayavong pleaded guilty on January 27, 2020 to Count 2 of the Indictment: 26 U.S.C.

28   § 5861(d) – receipt or possession of an unregistered firearm. Mr. Sayavong was sentenced to a 21



     1
     Case 1:19-cr-00151-DAD-BAM Document 73 Filed 08/11/21 Page 2 of 2


 1   month term of imprisonment by the Honorable Dale A. Drozd on April 26, 2021 and was ordered

 2   to self-surrender to the custody of the United States Marshals Service by 2:00 PM on November

 3   3, 2021.

 4          Pretrial Services Officer Frank Guerrero monitoring Mr. Sayavong in the Eastern District

 5   of California has no objection to Mr. Sayavong’s request to change residences and approves of

 6   Mr. Sayavong’s proposed new address.

 7          Mr. Sayavong will continue to work at his family restaurant, Thai Phuket, and will not

 8   have access to the internet or any other conditions that were deemed prohibited at any point

 9   during the pendency of this case.

10          Mr. Sayavong respectfully requests the Court allow him to move to a new residence,

11   where the address is 1906 N. First Street, Fresno, CA 93703. He submits this request so he may

12   be closer to his family restaurant, Thai Phuket, where he is gainfully employed and so his

13   newborn child and girlfriend can be nearby while he is working and close to family when he

14   enters into custody.

15
     Dated: August 11, 2021                              /s/Carol Ann Moses
16                                                       CAROL ANN MOSES
                                                         Attorney for Defendant
17                                                       PHONGSAVANH SAYAVONG
18
     Dated: August 11, 2021                              /s/Kimberly A. Sanchez
19                                                       KIMBERLY A. SANCHEZ
                                                         Assistant United States Attorney
20
21
                                          ORDER
22
            GOOD CAUSE APPEARING, the above request for a change of address as to Defendant
23
     Phongsavanh Sayavong to 1906 N. First Street, Fresno, CA 93703 in Case No. 1:19-cr-00151-
24
     DAD-BAM is hereby granted.
25
     IT IS SO ORDERED.
26
         Dated:    August 11, 2021
27
                                                      UNITED STATES DISTRICT JUDGE
28



     2
